DETAILED ACTION
This Office action is in response to the Amendment filed on 14 February 2022.  Claims 1-15 and 18-22 are pending in the application.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anjum et al., US patent 6331458 B1.
With respect to claim 1, Anjum discloses implanting a channel region (24, fig. 3) of a first transistor (figure 6) and a channel region (24, fig. 3) of a second transistor (figure 5) to have a first conductivity type (Indium acts as a p-type dopant in silicon.); forming source/drain regions (34, fig. 6) of the first transistor (figure 6) to have the first conductivity type and source/drain regions (34, fig. 5) of the second transistor (figure 5) to have a second conductivity type (column 8, lines 19-26), wherein the second conductivity type (column 8, lines 19-26) is different from the first conductivity type; depositing a first work function layer (32, fig. 6) over the channel region (24, fig. 3) of the first transistor (figure 6); and depositing a second work function layer (32, fig. 5) over the channel region (24, fig. 3) of the second transistor (figure 5), wherein the first work function layer (32, fig. 6) includes a same material as the second work function layer (32, fig. 5).
With respect to claim 2, Anjum discloses forming a lightly doped drain (LDD) region (40, fig. 5) having the second conductivity type (column 8, lines 19-26) in the second transistor (figure 5).
With respect to claim 3, Anjum discloses wherein implanting the channel region (24, fig. 3) of the first transistor (figure 6) and the channel region (24, fig. 3) of the second transistor (figure 5) comprises: implanting the channel region (24, fig. 3) of the first transistor (figure 6) and the channel region (24, fig. 3) of the second transistor (figure 5) using a same dopant.
With respect to claim 4, Anjum discloses wherein implanting the channel region (24, fig. 3) of the first transistor (figure 6) and the channel region (24, fig. 3) of the second transistor (figure 5) comprises: implanting the channel region (24, fig. 3) of the first transistor (figure 6) and the channel region (24, fig. 3) of the second transistor (figure 5) simultaneously.
With respect to claim 5, Anjum discloses wherein implanting the channel region (24, fig. 3) of the first transistor (figure 6) and the channel region (24, fig. 3) of the second transistor (figure 5) the channel region comprises using a p-type dopant.
With respect to claim 7, Anjum discloses wherein implanting the channel region (24, fig. 3) of the first transistor (figure 6) comprises implanting the channel region (24, fig. 3) of a metal-oxide-semiconductor (MOS) transistor (column 1, lines 18-27).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Anjum et al., US patent 6331458 B1; in view of Efland et al., US Patent 6680226 B2.
With respect to claim 6, although Anjum discloses implanting the channel regions of the first and second transistors with the same dopant, as shown in Fig. 3, Anjum fails to disclose wherein implanting the channel region (24, fig. 3) of the first transistor (figure 6) and the channel region (24, fig. 3) of the second transistor (figure 5) comprises using an n-type dopant.
Efland teaches that implanting the channel region of first transistor and the channel region of the second transistor can be performed at the same time with the same n-type dopant. Therefore, it would have been obvious to a person having ordinary skill in the art to include the process of forming channel region the same time since this can improved short-channel characteristics, in particular, it leads to a reduced drain-induced barrier lowering or DIBL effect, further, it would have been obvious to one having ordinary skill in the art at that time the invention was made to have the P-region to be N-region for the purpose of the pn-region can be interchangeable.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Anjum et al., US patent 6331458 B1; in view of Lee et al., US PG pub. 20170250291 A1.
With respect to claim 8, Anjum is applied as above. Anjum discloses a MOSFET planar device with metal oxide and semiconductors basic structure, however, Anjum does not disclose wherein implanting the channel region (24, fig. 3) of the first transistor (figure 6) comprises implanting the channel region (24, fig. 3) of a fin field effect transistor (FinFET).
Lee discloses three-dimensional structures with vertical fins forming a drain and source including nanosheet as the channel region.
Therefore, it would have been obvious to a person having ordinary skill in the art to include Anjum’s MOSFET device as a fin field effect transistor, since FinFETs have an excellent subthreshold slope and a higher voltage gain than planar MOSFETs.
With respect to claim 9, Anjum discloses a MOSFET planar device with metal oxide and semiconductors basic structure, however, Anjum does not disclose wherein implanting the channel region (24, fig. 3) of the first transistor (figure 6) comprises implanting the channel region (24, fig. 3) of a nanowire field effect transistor (NWFET).
Lee discloses three-dimensional structures with vertical fins forming a drain and source including nanosheet as the channel region.
Therefore, it would have been obvious to a person having ordinary skill in the art to include Anjum’s MOSFET device as a nanowire field effect transistor (NWFET), since nanowire field effect transistor (NWFET)  have an excellent subthreshold slope and a higher voltage gain than planar MOSFETs.

Claims 10, 11, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Anjum et al., US patent 6331458 B1; in view of Lee et al., US PG pub. 20170250291 A1.
With respect to claim 10, Anjum discloses doping (column 4, lines 12-14) a first channel region (24, fig. 3) of a first transistor (fig. 6) with a first dopant (Indium acts as a p-type dopant in silicon) having a first conductivity type, wherein doping the first channel region (24, fig. 3) comprises doping the first channel region (24, fig. 3) of a transistor; doping a second channel region (24, fig. 3) of a second transistor (fig. 5) with a second dopant (column 8, lines 19-26) having the first conductivity type; forming first source/drain regions (34, fig. 6) of the first transistor (fig. 6) to have the first conductivity type; forming second  source/drain regions (34, fig. 6) of the second transistor (fig. 5) to have a second conductivity type, wherein the second conductivity is different from the first conductivity type; forming a first gate electrode (32, fig. 5 and 6) over the first channel region (24, fig. 3), wherein the first gate electrode (32, fig. 5 and 6) comprises a first material; and forming a second gate electrode (32, fig. 5 and 6) over the second channel region (24, fig. 3), wherein the second gate electrode (32, fig. 5 and 6) comprises the first material.
However, Anjum does not disclose the transistor is a nanowire field effect transistor (NWFET).
Lee discloses three-dimensional structures with vertical fins forming a drain and source including nanosheet as the channel region.
Therefore, it would have been obvious to a person having ordinary skill in the art to include Anjum’s MOSFET device as a nanosheet field effect transistor, since nanosheet field effect transistors have an excellent subthreshold slope and a higher voltage gain than planar MOSFETs.
With respect to claim 14, Anjum discloses wherein forming the first source/drain regions (34, fig. 6) comprises performing an implantation process (column 4, lines 12-14).
With respect to claim 11, Anjum discloses wherein doping the first channel region (24, fig. 3) comprises doping the first channel region (24, fig. 3), wherein the channel region (24, fig. 3) with the first dopant being a same material (as shown in figure 3 that layer 24 have the same material) as the second dopant.
With respect to claim 15, Anjum discloses wherein doping the second channel region (24, fig. 3) comprises implanting the second channel region (24, fig. 3), simultaneously with implanting the first channel region (24, fig. 3).

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Anjum et al., US patent 6331458 B1; in view of Lee et al., US PG pub. 20170250291 A1, as applied to claim 10 above, further in view of Leobandung US patent 10020051 B1.
With respect to claim 12, Anjum is applied as above. However, Anjum does not disclose wherein forming the first source/drain regions comprises in-situ doping the first source/drain regions during an epitaxial growth process.
Leobandung discloses in column 11, lines 14-21, forming source/drain regions 28C by in-situ doping during the second epitaxial growth process or by ex-situ doping after the second epitaxial growth process utilizing ion implantation.
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to include to using a same dopant for a blanket implant channel instead of doped channel since in-situ doping source and drain region can benefit of an improved short channel effect. 
With respect to claim 13, Anjum discloses wherein forming the second source/drain regions (34, fig. 6) comprises performing an implantation process (column 4, lines 12-14).

Claims 18, 19, 20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Anjum et al., US patent 6331458 B1; in view of Leobandung US patent 10020051 B1.
With respect to claim 18, Anjum discloses doping (column 4, lines 12-14) a first channel region (24, fig. 3) of a first transistor (fig. 6) with a first dopant (Indium acts as a p-type dopant in silicon) having a first conductivity type; doping a second channel region (24, fig. 3) of a second transistor (fig. 5) with a second dopant (column 8, lines 19-26) having the first conductivity type; first source/drain regions (34, fig. 6) of the first transistor (fig. 6); doping first source/drain regions (34, fig. 6) to have the first conductivity type; forming second source/drain regions (34, fig. 6) of the second  transistor (fig. 5) to have a second conductivity type, wherein the second conductivity is different from the first conductivity type; depositing a first work function layer (32, fig. 6) over the first channel region (24, fig. 3); and depositing a second work function layer (32, fig. 5) over the second channel region (24, fig. 3), wherein the first work function layer (32, fig. 6) and the second work function layer (32, fig. 5) comprise a same material (as shown in figure 3 that layer 24 have the same material).
However, Anjum does not disclose growing first source/drain regions (34, fig. 6) of the first transistor (fig. 6); doping first source/drain regions (34, fig. 6) to have the first conductivity type.
Leobandung discloses growing source/drain region of a transistor (column 11, lines 14-21).
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to include to use epitaxial growth process to for the source/drain region since this can improvement in the performance of bipolar devices, prevention of latch-up in CMOS circuits, and improved doping control.
With respect to claim 19, Anjum discloses wherein doping the second channel region (24, fig. 3) comprises implanting the second channel region (24, fig. 3) with implanting the first channel region (24, fig. 3).
With respect to claim 20, Anjum discloses wherein doping the first source/drain regions (34, fig. 6) comprises doping the first source/drain regions (34, fig. 6) however Anjum did not discloses simultaneously with growing the first source/drain regions (34, fig. 6).
Leobandung discloses growing source/drain region of a transistor (column 11, lines 14-21), wherein forming source/drain regions 28C by in-situ doping during the second epitaxial growth process
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to include to use epitaxial growth process to for the source/drain region since this can improvement in the performance of bipolar devices, prevention of latch-up in CMOS circuits, and improved doping control.
With respect to claim 22, Anjum discloses wherein doping the first channel region (24, fig. 3) comprises doping the first channel region (24, fig. 3) however Anjum did not discloses the channel region with the first dopant being a same material (as shown in figure 3 that layer 24 have the same material) as the second dopant, the channel region to have to same material (as shown in figure 3 that layer 24 have the same material).

Claims 21 is rejected under 35 U.S.C. 103 as being unpatentable over Anjum et al., US patent 6331458 B1; in view of Leobandung US patent 10020051 B1, as applied to claim 18 above further in view of Lee et al., US PG pub. 20170250291 A1.
With respect to claim 21, Anjum is applied as above. Anjum discloses a MOSFET planar device with metal oxide and semiconductors basic structure. However, Anjum does not disclose the transistor is a nanowire field effect transistor (NWFET).
Lee discloses three-dimensional structures with vertical fins forming a drain and source including nanosheet as the channel region.
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to include Anjum’s MOSFET device as a nanosheet field effect transistor, since nanosheet field effect transistors have an excellent subthreshold slope and a higher voltage gain than planar MOSFETs.

Response to Arguments
Applicant’s arguments with respect to claims 1-15 and 18-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZ K CHIU whose telephone number is (571)272-8656. The examiner can normally be reached 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TSZ K. CHIU
Examiner
Art Unit 2822



/TSZ K CHIU/Examiner, Art Unit 2822

/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822